72 F.3d 126NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William C. ELLIS, Plaintiff--Appellant,v.ANNE ARUNDEL COUNTY HOUSING AUTHORITY;  Larry Lyon;  LoriMandrin, Defendants--Appellees.
No. 95-2623.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided Dec. 20, 1995.

William C. Ellis, Appellant Pro Se.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Ellis v. Anne Arundel County, No. CA-95-2314-K (D.Md., Aug. 15, 1995).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's motions for appointment of counsel and for a stay of the district court's proceedings pending appeal